Title: [Diary entry: 18 January 1786]
From: Washington, George
To: 

Wednesday 18th. Thermometer at 20 in the Morning—22 at Noon and 26 at Night. Day very cold—no thawing and the afternoon threatning of Snow. A fine mist of it falling—Wind Northerly. Colo. Fitzgerald called here on his way from Dumfries & dined and then proceeded. Fixed with him, and requested that he would give the Board of Directors of the Potomack Company notice of the meeting intended to be held at the Great Falls on Monday the 30th. Instt. Getting Ice this day also.